911 F.2d 723Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daughton W. LACEY, Jr., Plaintiff-Appellant,v.Warden HUFFMAN, Assistant Warden Jarvis, Major Armentrout,Maggie Watkins, Lynn Cox, Jane Does, Ms.McAllister, Correctional Officer Morris,Defendants-Appellees.
No. 90-6772.
United States Court of Appeals, Fourth Circuit.
Submitted March 28, 1990.Decided July 26, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (C/A No. 89-351-R)
Daughton W. Lacey, Jr., appellant pro se.
Jeanette Dian Rogers, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Daughton W. Lacey, Jr., appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Lacey v. Huffman, C/A No. 89-351-R (W.D.Va. Jan. 16, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Although we agree with the district court's determination that plaintiff's contention that defendants' refusal to send his mail fails to state a claim under Sec. 1983, we think the proper basis for that determination in this case is that plaintiff failed to specifically show how the delay in mailing the letters in question denied him meaningful access to the courts.   See White v. White, 886 F.2d 721 (4th Cir.1989)